Citation Nr: 1112581	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-36 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral degenerative disc disease (DDD) and degenerative joint disease (DJD), rated 20 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

J. Fussell, Attorney



INTRODUCTION

The Veteran served on active service from November 1965 to November 1968 and from June 1968 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an April 2010 correspondence, the Veteran's accredited service representative withdrew its representation of the Veteran.  That letter indicated that a copy thereof was forwarded to the Veteran.  Since then, he has not acquired any further accredited representative. 


FINDINGS OF FACT

1.  The service-connected thoracolumbar DDD and DJD is not manifested by flexion of 30 degrees or less, a vertebral fracture, incapacitating episodes, ankylosis or neurological manifestations due to DEGENERATIVE DISC DISEASE; the record reflects neurological complications of the lower extremities due to service-connected diabetes mellitus, type II, for which service-connected compensation is in effect.  

2.  The Veteran is service-connected disabilities for: multiple facial scars, pseudofolliculitis barbae, interigo of the groin, and tinea pedis, rated 30 percent; posttraumatic stress disorder (PTSD), rated 30 percent; lumbosacral DDD and DJD, rated 20 percent; diabetes mellitus, type II, rated 20 percent; left patellofemoral syndrome, rated 10 percent; right patellofemoral syndrome, rated 10 percent; tinnitus, rated 10 percent; left lower extremity diabetic peripheral neuropathy, rated 10 percent; right lower extremity diabetic peripheral neuropathy, rated 10 percent.  Noncompensable ratings are assigned for sensorineural hearing loss in the left ear and chronic prostatitis.  There is a combined rating, including the bilateral factor, of 80 percent.  The Veteran is also in receipt of special monthly compensation on account of loss of use of a creative organ.  

3.  The Veteran has the equivalent of a high school education and has two years of college education; he has work experience, and last worked in December 2007 as a correctional officer.  

4.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for thoracolumbar DDD and DJD have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5242 and 5243 (2010).  

2.  The criteria for a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159 set forth VA's duties to notify and to assist claimants in developing information and evidence necessary to substantiate claims.  VA is required to notify claimants of (1) the information and evidence needed for claim substantiation claim; (2) which information and evidence VA will obtain, and which the claimant is expected to provide; and (3) provide the notice before an initial unfavorable adjudication.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a timing-of-notice error can be corrected by readjudication after notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

The RO provided the Veteran with pre-adjudication VCAA notice by letter as to the claim for an increased rating for lumbosacral DDD and DJD, dated in November 2007.  That notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores, supra.  

The RO provided the Veteran with pre-adjudication VCAA notice by letter as to the claim for a TDIU rating, dated in January 2008.  He was notified of the evidence needed to substantiate the TDIU claim, namely, evidence of the inability to obtain or maintain a substantially gainful occupation due to service-connected disability(ies).  He was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  He was also notified of how VA determines disability ratings and effective dates.  Accordingly, no further development is required with respect to the duty to notify.

Additionally, 38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  In this case, the RO has obtained the Veteran's service treatment records (STRs).  His VA and private medical records are also associated with the claims file, as are records from the Social Security Administration pertaining to the Veteran's award of disability benefits.  The Veteran declined the opportunity to testify in support of his claims.  

Furthermore, the Veteran has been afforded a VA examination addressing the severity of his service-connected lumbosacral disorder, as well as examinations to address the severity of other service-connected disorders, including with respect to whether they caused unemployability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As there is no indication that the Veteran was unaware of what was required, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

Correspondence from the U.S. Army Physical Disability Agency in October 2004 shows that the Veteran was awarded Combat Related Special Compensation.  

As pertinent to the rating period on appeal, a VA treatment report in August 2007 reflected complaints of PTSD symptoms including recurrent intrusive thoughts, recurrent nightmares, and flashbacks.  

On VA psychiatric examination in October 2007, the Veteran reported never having had psychiatric inpatient treatment.  However, for two years he had received psychiatric outpatient treatment.  He took medication, which had not helped much.  He had missed three months of work with the Department of Corrections because of his back and one month because of depression.  He dressed and fed himself and tended to his own toilet needs.  He lived with his wife and did some of the chores around the house, but did not participate much.  He had a few friends and went to church.  His was a high school graduate with two years of college.  He had few friends and limited recreational and leisure pursuits.  He was uncomfortable in crowds and was hypervigilant and anxious.  He reported poor concentration, crying spells, and diminished interest in activities.

On mental status examination, the Veteran was alert, with appropriate affect.  He was appropriately dressed.  There was no impairment of his thought processes or communication and no delusions, hallucinations, ideas of reference or suspiciousness.  He was fully oriented and his recent and remote memory were adequate, as were his insight and judgment.  He denied suicidal and homicidal ideation.  His Global Assessment of Functioning (GAF) score was 53.  The diagnoses were PTSD and a depressive disorder, not otherwise specified.  He was capable of managing his own financial affairs.  The examiner commented that the Veteran was missing work due to a combination of both physical and psychiatric symptoms.  His degree of impairment socially and employment wise was moderately severe.  His two diagnoses mutually aggravated one another and the examiner could not ascribe a specific degree of impairment of any one of them independent of the other with any medical certainty without resorting to speculation.  

In December 2007 Dr. J. L. L. reported that he had treated the Veteran since 2005 and that the Veteran had problems with diabetes, low back pain, and PTSD.  His primary problem had been back pain.  He had been through physical therapy, had worn a back brace, and had used a TENS unit.  He also used a cane to help stabilize himself and for assistance in ambulation.  He had had right and left "tabulation" of the spine done and had taken pain medication, including Hydrocodone, and several shots in the extremities and low back for flare-ups.  He also had significant problems with PTSD and took two medications to help him sleep.  It was the physician's opinion that the Veteran was not able to perform any gainful employment and was totally disabled because of his ongoing back problems, which had progressively worsened over the last two years.  He was now limited with respect to any prolonged standing and prolonged sitting, and was not to do any pushing, pulling or lifting.  His medications for diabetes had provided some control of that condition.  He was beginning to have more and more DJD in his low back.  He had also had some pain in his knees and shoulders.  Medication helped him to sleep.  He had some incontinence and from time to time he used diapers.  His back pain was controlled with medication.  He also had some eczema for which medication had been applied in the past. 

Dr. J. L. L. further reported that the Veteran had some muscular weakness. He had fatigue and some discomfort in his shoulders and his low back.  From time to time he had headaches, with some dizziness as well.  He had PTSD flashbacks.  He described his pain as being 8 on a scale of 10.  Fatigue and bouts of anxiety and depression were controlled with medication.  Focal weakness in the left side of his low back was mainly where his discomfort was located.  He took medication for gastroesophageal reflux disease (GERD) and for incontinence.  In summary, it was felt that he was unable to engage in any gainful employment.  The physician felt that the Veteran's problems had worsened considerably over the years.  

Information received in February 2008 from the Veteran's employer reveals that he had been employed as a corrections officer since November 1992 but had last worked in December 2007, having been approved for short-term disability.  

VA audiometric testing in September 2008 revealed a mild to moderate sensorineural hearing loss in the left ear, as well as tinnitus.  It was noted that the Veteran should be referred for a hearing aid evaluation to determine the appropriateness of amplification, if deemed eligible.  

On VA examination in October 2008 to evaluate the Veteran's service-connected diabetes, it was noted that he had not had ketoacidosis or hypoglycemic reactions but was on a restricted diet.  His weight had been stable and there were no restrictions of activities.  He was taking Metformin.  He had no renal dysfunction, but erectile dysfunction had begun about two years earlier.  He had some numbness in both feet which had begun in the last year, including paresthesias.  This did not interfere with activities of daily living.  The affected nerves were the peroneal and tibial nerves, bilaterally.  The diagnoses were diabetes mellitus, type II, with diabetic neuropathy, and erectile dysfunction not secondary to diabetes mellitus.  

On VA spinal examination in October 2008, the Veteran complained of pain in the center of his lumbar area, with some radiation, bilaterally, into his buttocks.  His pain medications helped but made him sleepy and groggy.  He had flare-ups with strenuous activity.  He used a cane to assist him in walking but he attended the examination in a wheelchair.  In the last 1 1/2 years he had had constant back pain.  He had never had back surgery.  He had no problems with activities of daily living.  He had retired from the military and had last worked in 2007 in security.  He had stopped working due to medical reasons, mainly his back.  Standing and sitting for prolonged periods had caused back problems on the job.  

On physical examination forward flexion of the Veteran's dorsal spine was to 45 degrees out of 90 degrees.  Backward extension was to 5 degrees out of 30 degrees.  Lateral bending was to 10 degrees out of 30 degrees, bilaterally.  Rotation was to 20 degrees out of 45 degrees in each direction.  He had pain on all motions and stopped his motion when the pain started.  With respect to functional impact, there was no fatigue, weakness or lack of endurance.  Functional limitation was due to pain.  Repetitive motion did not increase limitation of motion and the examiner stated that it would be mere speculation to estimate limitation of motion during a flare-up.  There was no spasm, weakness or tenderness.  As to functional limitations on standing and walking, there were no postural abnormalities or fixed deformities and no atrophy.  Neurologically, straight leg raising was negative.  Deep tendon reflexes were equal, bilaterally, and there was normal sensation and strength.  The diagnosis was lumbosacral strain.  

On VA orthopedic examination in October 2008, the Veteran complained of pain, anteriorly and laterally, in the knees.  He could have flare-ups with any strenuous activity.  He did not use a cane.  He had not had knee surgery or episodes of dislocation or subluxation.  He had no problems with activities of daily living but was not now working.  On examination, he had full extension of the knees but flexion was to only 120 degrees, bilaterally, with pain on motion and he stopped motion when the pain started.  As to functional impact, there was no fatigue, weakness or lack of endurance.  Limitation was due to pain.  Repetitive motion did not increase the loss of range of motion and the examiner reported that it would be speculation to estimate the range of motion loss during a flare-up.  There was no edema, effusions, instability, weakness, redness, heat, tenderness or abnormal movement or guarding of movement.  His weight-bearing was good, but his gait was poor.  The pertinent diagnosis was bilateral patellofemoral syndrome.  

On VA examination of the skin in October 2008, the Veteran reported using topical medication on his feet and groin.  He had excoriation and itching in the feet and crural region.  He had no active lesions of pseudofolliculitis barbae but had some scattered areas of dry scaling skin on his feet.  He had hyperpigmentation on the inner thighs, bilaterally, in the crural region.  The involvement of his face was 5 percent of exposed body surface and 1 percent of total body surface.  Involvement of the feet and groin areas was zero percent of the exposed body area and 5 percent of the total body surface.  He had a few scattered pitting scars in the beard area that were not disfiguring because they were covered by a beard.  The diagnoses were tinea pedis, tinea cruris, and pseudofolliculitis barbae.  

A copy of a December 2008 decision of an Administrative Law Judge (ALJ) reflects that the Veteran was awarded entitlement to Social Security Administration disability benefits because he had not worked since December 2007 due to diabetes mellitus, osteoarthritis, cervical spondylosis, depression, and PTSD.  It was noted that a March 2008 psychiatric consultation had yielded the conclusion that the Veteran's abilities to perform even simple, repetitive task and tolerate the stress and pressures of day-to-day employment were adversely affected by this low back pain and mental disorders.  Another physician had concluded in August 2008 that the Veteran's physical and mental impairments rendered him unable to sustain gainful employment.  The next month, yet another physician concluded that the Veteran's PTSD symptoms resulted in marked difficulties in maintaining concentration, persistence or pace, and opined that the Veteran's ability to handle stress significantly interfered with his working full-time.  

The ALJ concluded that the Veteran's medically determinable impairments could reasonably be expected to produce the alleged symptoms.  His past work as a corrections officer was skilled in nature and required heavy exertion.  He could not return to that work because he was unable to perform the exertional requirements of the job.  He had a high school education and had completed two years of college.  His inability to perform even sedentary work precluded his utilization of any acquired work skills in other jobs.  In reaching the determination, the ALJ considered the Veteran's age and whether there were jobs that existed in significant numbers in the national economy that the Veteran could perform.  

The Veteran was evaluated at the Duke Raleigh Hospital in September 2009 for consideration of epidural steroid injections for lumbar spondylosis, particularly at L4-5.  He had epidural steroid injections on multiple occasions throughout 2008 and 2009, with improvement.  He had been taking Hydrocodone, which was prescribed by VA, but had changed medications.  

On VA spinal examination in April 2010 it was noted that the Veteran was a poor historian and was uncooperative during the examination.  In the past he had tried multiple modalities for treatment of back pain, including taking morphine, steroidal injections, application of a heating pad, hydrotherapy, and a TENS unit, all with moderate efficacy.  He had undergone private hospitalization in either 2007 or 2008 for his back pain.  He had not had any flare-ups.  He had not experienced any incapacitating episodes requiring bed rest and treatment by a physician in the last 12 months.  He reported associated symptoms of pain and tingling, as well as stiffness and muscle spasm in both legs.  There was no lower extremity weakness, and no bowel or bladder incontinence.  As to the effect of his low back disorder upon his occupation, he had been last employed in 2007 as a correctional officer but had retired due to difficulties walking.  The low back disorder limited his walking and ability to lift.  There was no impact upon his activities of daily living.  He wore a back brace constantly and used a single cane all of the time.  He could walk for 50 yards, stand for 10 minutes, and sit for 20 minutes.  

On physical examination the Veteran's posture was normal and there was a normal curvature of his spine.  His gait was antalgic.  With respect to muscle spasm, tenderness or guarding, he had lumbar spine tenderness on palpation.  There was no ankylosis of the spine.  Straight leg raising was negative.  There were multiple non-organic physical signs which were non-reproducible neurologic findings, cog-wheeling, and observed painless range of motion which were markedly inconsistent with his measured range of motion.  Motor function was 5/5 as to hip flexors, knee flexors, ankle dorsiflexion, and ankle plantar flexion.  Muscle tone was normal and there was no atrophy.  Neurologic findings as to pinprick, soft touch, and vibration in the upper and the lower extremities were non-reproducible and were not reliable for rating purposes.  Deep tendon reflexes were 1/1 in the knees and 0/0 in the ankles.  

The Veteran was unable to perform range of motion testing, as requested, due to pain.  There was no evidence of an abnormal gait.  It was noted that past X-rays, in October 2009, had revealed an L6 vertebral body with mild degenerative spondylolisthesis and joint space narrowing at L3-4, and mild degenerative changes throughout the remainder of the lumbar spine.

Following evaluation, the diagnosis was lumbar spine DDD.  There was no effect upon his usual daily activities but there was a significant effect upon his usual occupation.  

In April 2010 the Veteran was afforded VA examinations of his skin, genitourinary system, diabetes, musculoskeletal system, neurologic system, and his hearing acuity.  Cumulatively, these examinations show that he was somewhat uncooperative.  He continued to use topical medications on his skin.  As to his knees, flexion was to 20 degrees but the examiner observed the Veteran to have spontaneous flexion to 100 degrees.  The range of motion testing was not reliable for rating purposes due to significant discrepancies between observed and measured range of motion.  Also, findings on sensory examination were non-reproducible, yielding different results with repeated examinations and, so, the results were not reliable for rating purposes.  

Also on examination in April 2010, the Veteran was found to have prostatitis that did not cause any effect on his usual daily activities.  As to his diabetes, it had been controlled by diet for many years, but about two to three years ago he was started on low doses of Metformin.  He reported that he did not perform any strenuous activities, e.g., working out.  He had not been hospitalized for episodes of hypoglycemia or ketoacidosis.  He had episodes of hypoglycemia once or twice yearly, for which he took candy.  He reported having erectile dysfunction, and this was due to diabetic neuropathy.  

After evaluating the Veteran's service-connected disabilities, the examiner reported that they did not cause functional impairment so as to cause total social and occupational impairment.  

On VA psychiatric examination in April 2010, the Veteran reported that his psychiatric symptoms were now worse.  He had been receiving psychiatric outpatient treatment, including taking medication.  He had retired from his position as a corrections officer because he could not get along with people.  He did no chores around the house and had no friends.  He was married and had two children.  He remarked that he was not close with his children or with anyone else.  Regarding education, he had obtained a Graduate Equivalency Diploma.  

On mental status examination, the Veteran was emotionally labile and rather vague in answering questions.  There were no lucid dissociations or flight of ideas.  His mood was a bit labile but his affect was appropriate.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations or ideas of reference.  He was fully oriented and his remote and recent memory appeared to be adequate.  His insight and judgment appeared to be marginal.  He denied homicidal and suicidal ideation.  His GAF score was 52.  It was reported that he had moderate and persistent symptoms of PTSD without remissions.  His other psychiatric disorder was a panic disorder without agoraphobia.  The two psychiatric disorders mutually aggravated each other such that the examiner could not ascribe a specific degree of impairment of any one independent of the other without resorting to speculation.  It was noted that the psychiatric symptoms resulted in some impairment of employment and social functioning.  Due to the nature and extent of the psychiatric symptoms involved, the examiner opined that any employment, sedentary or active, would be extremely problematic.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim). 

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Spinal Rating Criteria

Intervertebral Disc Disease (IVDS)

Under Diagnostic Code 5243 IVDS, or disc disease, is rated either based on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, the highest and maximum schedular rating of 60 percent rating is warranted.  

Note 1 to the Diagnostic Code 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Under the IVDS criteria, separate evaluation of the orthopedic and neurologic components of a spinal disability, for combination under 38 C.F.R. § 4.25, is permissible.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  

However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS.  

Under 38 C.F.R. § 4.20, in rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115").  

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance, and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

Sciatic neurological manifestations are rated under Diagnostic Code 8520 as paralysis of the sciatic nerve.  The criteria for a 10 percent rating is mild incomplete paralysis.  The criteria for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted, and 80 percent applies for complete paralysis.  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

Spinal Rating Criteria Other Than IVDS

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses symptoms such as pain (radiating or not), stiffness, and aching takes those into account, removing any requirement that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  

The thoracolumbar and cervical spinal segments are rated separately except when there is unfavorable ankylosis of both spinal segments, i.e., the entire spine, which is rated as a single disability.  Note 6 to the General Rating Formula.  

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding.  Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3.  

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  

Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5 of the General Rating Formula.  

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

Scoliosis is "a lateral curvature of the spine."  Guetti v. Derwinski, 3 Vet. App. 94, 95 (1992).  Kyphosis is an abnormal backward curvature of the spine.  Godfrey v. Brown, 7 Vet. App. 398, 403 (1995).  "Kyphosis is 'abnormally increased convexity in the curvature of the thoracic spinal column as viewed from the side'."  Cullen v. Shinseki, No. 08-1193, slip op. footnote at 3 (U.S. Vet. App. Aug. 13, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1007 (31st ed. 2007)).  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine; 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Analysis

With respect to IVDS, there is no evidence of any incapacitating episodes, i.e., bed rest prescribed by a physician.  Therefore, an increased rating under Diagnostic Code 5243 is not warranted on that basis.  In this case, the neurologic manifestations in the Veteran's lower extremities are due to service-connected diabetes mellitus, type II, and not the service-connected lumbosacral DJD, and so are assigned separate compensable ratings that encompass the complete neurological dysfunction in the lower extremities.  So, to also grant further ratings for the neurologic manifestations of lumbosacral radiculopathy in the lower extremities would be a duplication of disability benefits, which is not permitted under 38 C.F.R. § 4.14, as such would constitute prohibiting pyramiding.  

Regarding the criteria for orthopedic manifestations under the new General Rating Formula, considering pain and functional loss due to pain and limited flexion, the findings of range of motion do not more nearly approximate or equate to limitation of forward flexion of the lumbar spine to 30 degrees or less.  The most recent examination was unable to determine the Veteran's range of motion for rating purposes due to reported pain by the Veteran.  However, the examiner also stated that there were inconsistencies found on testing during that examination, including some unspecified degree of painless range of motion.  Overall, there is no showing of motion limited to such extent as to be commensurate with the criteria for the next-higher 30 percent evaluation under the General Rating Formula.  Indeed, despite some evidence of painful motion, such did not cause additional functional impairment on repetitive movement.

Additionally, there is no evidence of ankylosis, favorable or unfavorable, of the thoracolumbar spine or of the entire spine.  

For the above reasons, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for thoracolumar DDD and DJD, even considering 38 C.F.R. §§ 4.40 and 4.45.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id. 

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the rating criteria are comprehensive, the degree of disability for the service-connected lumbosacral disorder is contemplated by the schedule, and the assigned schedule rating is adequate.  Thus, no referral for extraschedular consideration is required.  

TDIU Rating

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  

Analysis

The Veteran's service-connected disabilities include: multiple facial scars, pseudofolliculitis barbae, interigo of the groin, and tinea pedis, rated 30 percent; posttraumatic stress disorder (PTSD), rated 30 percent; lumbosacral DDD and DJD, rated 20 percent; diabetes mellitus, type II, rated 20 percent; left patellofemoral syndrome, rated 10 percent; right patellofemoral syndrome, rated 10 percent; tinnitus, rated 10 percent; left lower extremity diabetic peripheral neuropathy, rated 10 percent; right lower extremity diabetic peripheral neuropathy, rated 10 percent; and noncompensable ratings are assigned for sensorineural hearing loss in the left ear and chronic prostatitis.  There is a combined rating, including the bilateral factor, of 80 percent.  The Veteran is also in receipt of special monthly compensation on account of loss of use of a creative organ.  

While the Veteran does not have a single service-connected disability rated 40 percent or more, he does meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) because 38 C.F.R. § 4.16(a) also provides that: 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) ... (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic ...

In this case, the service-connected diabetic peripheral neuropathy of the lower extremities, each rated 10 percent, shares a common etiology with the service-connected diabetes mellitus, type II, which is rated 20 percent.  Similarly, the service-connected lumbosacral DDD and DJD, rated 20 percent, affects the musculoskeletal system as do the service-connected left patellofemoral syndrome and the service-connected right patellofemoral syndrome, each rated 10 percent disabling.  In either case, a 20 percent disability rating combines with two disabilities each rated 10 percent, to 35 percent which is then rounded up to 40 percent.  There then remains sufficiently rated service-connected disabilities for combination to exceed the 70 percent (in this case 80 percent) required under 38 C.F.R. § 4.16(a).  

The Veteran in this case retired from the military after more than twenty years of honorable service, during which he served as an infantryman, with service in combat in the Republic of South Vietnam during the Vietnam Conflict.  His service-connected disabilities are multi-systemic, affecting not only his psychiatric status but his skin, endocrine system (diabetes), musculoskeletal system, genitourinary system, and neurologic system.  

The opinion rendered after evaluating the Veteran's physical service-connected disorders in 2010 was that they did not cause total social and occupational impairment.  What was not specified was how much or what degree of impairment the disabilities did, in fact, cause.  Also, significantly, this opinion was given without consideration of the adverse impact of the service-connected PTSD.  As to this, the opinion listed all of the Veteran's service-connected disorders, including PTSD.  However, the examiner that rendered this opinion did not conduct the 2010 psychiatric examination, which was actually conducted by another VA physician.  Thus, this opinion does not appear to have considered the adverse impact of the service-connected PTSD.  

Furthermore, the Board calls attention to the opinion expressed at the time of the recent 2010 psychiatric examination, in which it was determined that the Veteran's PTSD (which cannot be separated from his nonservice-connected psychiatric disorder in determining social and occupational impairment) rendered any employment, either sedentary or active, "extremely" problematic, it is reasonable to conclude that the Veteran's service-connected disabilities as a whole render him unable to obtain or retain substantially gainful employment.  This is consistent with the decision of the ALJ, awarding SSA benefits, because even though the ALJ considered the impact of the Veteran's age and his nonservice-connected cervical spine disorder, it is clear from the decision that the primary disability underlying that award was the Veteran's service-connected lumbosacral DDD and DJD.  

In sum, the Board concludes that the evidence is at least in equipoise as to the question of whether the Veteran is capable of obtaining or retaining substantially gainful employment due to the combined incapacitating effects of his service-connected disabilities.  Accordingly an award of TDIU is warranted.  


ORDER

A rating in excess of 20 percent for lumbosacral DDD and DJD is denied. 

The claim for a TDIU rating is granted, subject to governing criteria applicable to the payment of monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


